Citation Nr: 0127725	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, attorney




INTRODUCTION

The appellant served on active duty from April 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated in July 1999, the Board declined to 
reopen the appellant's claim seeking entitlement to service 
connection for PTSD.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2001, counsel for VA filed a 
motion for remand and a stay of proceedings pending a ruling 
on the motion.  An Order of the Court dated in March 2001 
granted the motion and vacated the Board's July 1999 
decision.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.  Judgment of the Court was issued in April 2001.

While this appeal was pending before the Court, the appellant 
perfected an appeal regarding whether new and material 
evidence has been submitted to reopen a claim of service 
connection for an acquired psychiatric disorder other than 
PTSD.  Accordingly, this issue as well as the Court-appealed 
matter involving new and material evidence to reopen a claim 
of service connection for PTSD are properly before the Board 
at this time.  For the sake of clarity, the Board has listed 
these issues separately on the title page.

The appellant also has requested that a claim seeking 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities be developed and adjudicated.  Accordingly, this 
claim is referred to the RO for appropriate action.



REMAND

The appellant's substantive appeal, VA Form 9, filed in 
August 2000, reflects his desire for a Travel Board hearing 
to be scheduled at the RO.  His representative reiterated 
this request with regard to the joined appeals regarding new 
and material evidence to reopen claims for service connection 
for PTSD and an acquired psychiatric disorder other than PTSD 
in statements dated December 12, 2000 and January 9, 2001.

As there is no other information in the file showing that the 
appellant withdrew his request for a hearing made on the 
August 2000 Form 9, the Board will assume that he still wants 
a Travel Board hearing.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
a hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the appellant 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


